 



EXHIBIT 10.1
SPHERION CORPORATION
OUTSIDE DIRECTORS’ COMPENSATION PLAN
(Effective July 1, 2007)
Outside directors of the Company shall receive an annual retainer. The annual
retainer shall be determined by the Board of Directors at the regularly
scheduled meeting of the directors coinciding with the annual meeting of the
stockholders of the Company, and such annual retainer shall be effective for the
twelve month period commencing on the next July 1st. The Board of Directors may
designate the manner in which the annual retainer shall be payable including,
but not limited to, in cash, in shares of the Company’s common stock or in any
combination thereof. Further, the Board of Directors may permit up to one
hundred percent (100%) of the annual retainer to be deferred and paid to the
directors in the form of deferred stock units. The annual retainer payable to
each outside director shall be $35,000. In addition, the Company’s non-executive
Chairman shall receive additional annual compensation in the amount of $125,000,
payable in either cash, deferred stock units or stock options, as determined by
the Board.
Compensation for directors’ attendance at meetings of the directors and/or board
committee meetings shall be determined by the Board of Directors at the
regularly scheduled meeting of the directors coinciding with the annual meeting
of the stockholders of the Company, and such compensation shall be effective for
the twelve month period commencing on the next July 1st. Attendance at meetings
of the directors shall be compensated at the rate of $2,000 per meeting, payable
in cash. Attendance at board committee meetings shall be compensated at the rate
of $1,500 per meeting, payable in cash. In addition, the chairperson of the
Nominating Committee shall receive additional annual compensation in the amount
of $10,000, payable in cash. The chairperson of the Audit Committee and the
chairperson of the Compensation Committee shall each receive additional annual
compensation in the amount of $20,000, payable in cash.
Pursuant to the Company’s Deferred Stock Plan, each outside director shall
receive an annual grant of deferred stock units valued at $50,000, vesting on
the first anniversary of the grant.
Outside directors shall be reimbursed for expenses incurred by them in
connection with their service as directors of the Company.
Additional compensation may be granted to a director in the Board’s discretion
for board services provided to the Company in excess of those contemplated to be
compensated for through the retainers provided by this Plan.
This Plan shall remain in effect until amended or terminated by the Board of
Directors.


 